MEMORANDUM **
Juan Manuel Rubio appeals from the 108-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 846, and possession with intent to distribute methamphetamine and cocaine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Rubio contends that the district court plainly violated his Fifth Amendment right against self-inerimination at sentencing by imposing supervised release conditions requiring him to both report to the probation office within 72 hours of reentry into the United States and to truthfully answer all questions asked by the probation officer. This contention is foreclosed by United States v. Abbouchi, 502 F.3d 850, 859 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.